03/27/2019
                IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                February 20, 2019 Session

   DWAYNE COCHRAN v. TOWN OF JONESBOROUGH, TENNESSEE

                Appeal from the Circuit Court for Washington County
                     No. 37569 James E. Lauderback, Judge
                      ___________________________________

                            No. E2018-01512-COA-R3-CV
                        ___________________________________


After the plaintiff was arrested by a police officer employed by the defendant town, the
plaintiff brought suit in federal court alleging that his civil rights were violated during the
course of the arrest. Plaintiff further alleged that the town was negligent in its training
and supervision of the arresting officer. The federal court dismissed the civil rights claims
with prejudice, but declined to exercise supplemental jurisdiction over the plaintiff’s
negligence claim against the town. As such, the plaintiff filed a second complaint in the
Circuit Court for Washington County, in which the plaintiff again alleged that the town
was negligent in its supervision and training of the arresting officer. After the town filed a
motion to dismiss, the trial court concluded that immunity under the Tennessee
Governmental Tort Liability Act was not removed as to the Plaintiff’s claims because the
negligence claim arose out of the alleged violations of Plaintiff’s civil rights; accordingly,
the trial court determined that Tennessee Code Annotated section 29-20-205(2) preserved
the Defendant’s immunity, and dismissed the case with prejudice. Discerning no error,
we affirm.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed and
                                    Remanded

J. STEVEN STAFFORD, P.J., W.S., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C.J., and THOMAS R. FRIERSON, II, J., joined.

Gary Prince, Knoxville, Tennessee, for the appellant, Dwayne Cochran.

K. Erickson Herrin, Johnson City, Tennessee, for the appellee, Town of Jonesborough,
Tennessee.


                                         OPINION
                                             Background

        This case arose after the arrest of Dwayne Cochran (“Appellant”) by a police
officer employed by the Town of Jonesborough (“Appellee” or “Town of Jonesborough”)
on March 17, 2016. The undisputed facts reflect that on the day in question Appellant,
who is a farmer, blocked a Jonesborough road with his dump truck in an attempt to
unload the truck’s contents onto Appellant’s property. In the process, Appellant’s vehicle
became stuck such that it extended perpendicularly into the road and blocked the flow of
traffic. While Appellant attempted to remove the truck, a neighbor called the
Jonesborough police and Officer Jonathan Peace (“Officer Peace”) arrived and placed
Appellant under arrest for blocking the roadway. The criminal charges against Appellant
were later dismissed.

       As a result of these events, Appellant filed suit against Officer Peace, the Town of
Jonesborough, the mayor of Jonesborough, and Appellant’s neighbor, Derrick Sumner,1
in the United States District Court for the Eastern District of Tennessee (“district court”)
on March 16, 2017. Essentially, Appellant averred that his arrest was part of a larger
political conspiracy and was a consequence of Appellant’s outspoken criticism of the
mayor of Jonesborough. According to Appellant, Officer Peace lacked probable cause to
arrest Appellant; moreover, Appellant alleged that he was injured by Officer Peace
during the handcuffing process in that the handcuffs were unnecessarily tight and caused
the Appellant to suffer nerve damage in his hands. Appellant averred that as a result, he
was forced to undergo surgery and now suffers from ongoing issues with his hands.

        Appellant’s federal claims against the Town of Jonesborough and Officer Peace
were brought pursuant to 42 U.S.C. § 1983. Specifically, Appellant alleged various
violations of his constitutional rights sounding in unlawful arrest, malicious prosecution,
and First Amendment retaliation. A claim of excessive force was brought against Officer
Peace only. Appellant also pleaded various state law claims such as false arrest and
imprisonment, assault and battery, malicious prosecution, and negligence under the
Tennessee Governmental Tort Liability Act (“GTLA”). With regard to the negligence
claims under the GTLA, Appellant asserted that the Town of Jonesborough was directly
liable for its failure to train and supervise Officer Peace in proper handcuffing procedure,
as well as being vicariously liable for Officer Peace’s negligence in injuring Appellant. In
response, Officer Peace filed a motion for summary judgment in the district court,
arguing that qualified immunity shielded him from liability as to all claims.



        1
           The claims against Mr. Sumner and the mayor of Jonesborough were dismissed with prejudice
prior to the disposition of the claims against Officer Peace and the Town of Jonesborough, and neither the
mayor nor Mr. Sumner is a party to this appeal.
                                                  -2-
        On March 2, 2018, the district court entered a memorandum opinion granting
Officer Peace’s motion for summary judgment, concluding that Appellant failed to offer
sufficient evidence to raise a genuine issue of material fact as to any of the claims against
Officer Peace. As such, all claims against Officer Peace were dismissed with prejudice.
Moreover, the district court concluded that several counts alleged against the Town of
Jonesborough were predicated upon the behavior of Officer Peace, and as such the
district court sua sponte determined that those counts should be dismissed with prejudice
as well. In so ruling, the district court pointed out that “an award of damages against a
municipality is not authorized when a jury has already concluded that no individual
officer inflicted an underlying constitutional harm.” Accordingly, the district court held
that because “no reasonable jury could find that [Officer] Peace violated [Appellant’s]
constitutional rights” with regard to Plaintiff’s unlawful arrest, malicious prosecution,
and First Amendment retaliation claims, Appellant’s complaint should likewise be
dismissed with prejudice. Thereafter, the only remaining count was Appellant’s GTLA
negligence claim against the Town of Jonesborough, over which the district court
declined to exercise its supplemental jurisdiction. As such, that claim was dismissed
without prejudice by the district court.

        Appellant then refiled his suit against the Town of Jonesborough (hereinafter
“Appellee”) in the Circuit Court of Washington County (“trial court”) on March 20,
2018. Therein, Appellant alleged that per 28 U.S.C. § 1367(d), the statute of limitation on
Appellant’s state law negligence claim was tolled by the filing of the original complaint
in the district court, and that Appellant’s complaint to the trial court was therefore
timely.2 As to the substantive allegations, Appellant asserted that Appellee should be held
liable under the GTLA, specifically Tennessee Code Annotated section 29-20-205, “for
its direct negligence and for the direct negligence of its employees acting within the
       2
           28 U.S.C. § 1367 provides, in relevant part, that

                (a) Except as provided in subsections (b) and (c) or as expressly provided
       otherwise by Federal statute, in any civil action of which the district courts have original
       jurisdiction, the district courts shall have supplemental jurisdiction over all other claims
       that are so related to claims in the action within such original jurisdiction that they form
       part of the same case or controversy under Article III of the United States Constitution.
                Such supplemental jurisdiction shall include claims that involve the joinder or
       intervention of additional parties.

                                                  *         *   *

                (d) The period of limitations for any claim asserted under subsection (a), and for
       any other claim in the same action that is voluntarily dismissed at the same time as or
       after the dismissal of the claim under subsection (a), shall be tolled while the claim is
       pending and for a period of 30 days after it is dismissed unless State law provides for a
       longer tolling period.

       There is no dispute that Appellant’s complaint in state court was timely under this statute.
                                                      -3-
course and scope of [his] employment.” In Appellant’s view, Appellee was directly liable
for breaching the standard of care “in training and supervising its employees in how to
make lawful arrests free of violence and . . . in the use and application of handcuffs.”
Appellant also asserted that Appellee should be held vicariously liable under section 29-
20-205 “because of the negligence of Officer Peace in the effectuation of the arrest of
[Appellant].”

        Appellee responded with a motion to dismiss on April 26, 2018. Therein, Appellee
urged that Appellant’s action was barred in its entirety by the GTLA’s “civil rights”
exception, found at section 29-20-205(2). In support, Appellee pointed out that
Appellant’s negligence claim and his federal civil rights claims arose out of the same
cause of action, and that the allegations in Appellant’s second complaint were identical to
the allegations in the first complaint. As such, Appellee asserted that it retained
sovereign immunity under the GTLA by virtue of section 29-20-205(2), because the
negligence claim was, in essence, a claim that Appellee had violated Appellant’s civil
rights.

        Following a hearing, the trial court entered a written order dismissing all of
Appellant’s claims on August 13, 2018. In its order, the trial court noted that “[a] review
of [Appellant’s] federal lawsuit and comparison to his current Complaint in state court
reveals that his negligence claims arise from the same set of facts upon which he alleged
that his constitutional and civil rights had been violated.” Accordingly, the trial court
concluded that the “‘civil rights exception’ to the removal of sovereign immunity under
the GTLA bars the plaintiff’s negligence claims against [Appellee].” Appellant’s
complaint was dismissed with prejudice in its entirety, and a timely notice of appeal was
filed with this Court on August 21, 2018.

                                      Issue Presented

       The parties have raised only a single issue for review: Whether the trial court erred
in dismissing Appellant’s state law negligence claim on the basis that the ‘civil rights
exception’ found at Tennessee Code Annotated section 29-20-205(2) was applicable and
preserved Appellee’s sovereign immunity.

                                    Standard of Review

       This case was decided on a motion to dismiss. A motion to dismiss “challenges
‘only the legal sufficiency of the complaint, not the strength of the plaintiff’s proof or
evidence.’” Phillips v. Montgomery Cty., 442 S.W.3d 233, 237 (Tenn. 2014) (quoting
Webb v. Nashville Area Habitat for Humanity, Inc., 346 S.W.3d 422, 426 (Tenn.
2011)). The defendant “‘admits the truth of all the relevant and material allegations
contained in the complaint, but . . . asserts that the allegations fail to establish a cause of
action.’” Id. (quoting Webb, 346 S.W.3d at 426). Our determination is based on the
                                             -4-
pleadings alone. Id. We review the trial court’s decision on a motion to dismiss de novo
with no presumption of correctness. Id. (citing Cullum v. McCool, 432 S.W.3d 829, 832
(Tenn. 2013)).
                                         Discussion

       In the present case, the single dispute on appeal centers on the application of a
subsection of the GTLA, found at Tennessee Code Annotated section 29-20-205(2), and
whether Appellant’s negligence claim arises from “civil rights” such that the subsection
is applicable. Accordingly, a brief overview of the GTLA is beneficial here.

        The GTLA provides, in relevant part, that “all governmental entities shall be
immune from suit for any injury which may result from the activities of such
governmental entities wherein such governmental entities are engaged in the exercise and
discharge of any of their functions, governmental or proprietary.” Tenn. Code Ann. § 29-
20-201(a); see also Limbaugh v. Coffee Med. Ctr., 59 S.W.3d 73, 79 (Tenn. 2001)
(“[T]he General Assembly enacted the Tennessee Governmental Tort Liability Act . . . to
codify the general common law rule that all governmental entities shall be immune from
suit[.]”).The GTLA also provides, however, that removal of governmental immunity is
appropriate under certain circumstances. For example, Tennessee Code Annotated
section 29-20-205 provides that immunity from suit “is removed for injury proximately
caused by a negligent act or omission of any employee within the scope of his
employment[.]” Thus, a plaintiff who has allegedly suffered an injury at the hands of a
negligent government employee acting in the scope of his or her employment may bring
suit against the relevant government entity.

        Nonetheless, section 29-20-205 also goes on to provide for specific circumstances
under which immunity is preserved. As is relevant to this case, section 29-20-205(2)
explains that immunity is not removed where “the injury arises out of: false
imprisonment pursuant to a mittimus from a court, false arrest, malicious prosecution,
intentional trespass, abuse of process, libel, slander, deceit, interference with contract
rights, infliction of mental anguish, invasion of right of privacy, or civil rights[.]” Tenn.
Code Ann. § 29-20-205(2) (emphasis added). Consequently, this Court has previously
held that where the “underlying acts which [a plaintiff] alleges to be negligent . . . [are]
predicated on intentional tortious conduct involving the violation of [the plaintiff’s] civil
rights” by government employees, the “‘civil rights exception’ in Tenn. Code Ann. § 29-
20-205(2)” is applicable. Jackson v. Thomas, No. M2010-01242-COA-R3-CV, 2011
WL 1049804, at *7 (Tenn. Ct. App. Mar. 23, 2011) (citing Campbell v. Anderson Cty.,
695 F. Supp. 2d 764, 778 (E.D. Tenn. 2010)).

        As stated above, the dispute here centers on whether Appellant’s GTLA claim
arises from the alleged violation of his civil rights. Appellant asserts that his action in the
trial court sounds in negligence, rather than civil rights. Indeed, the complaint avers that
                                             -5-
Appellee is directly negligent for its failure to train and supervise Officer Peace and that
Appellee is vicariously liable for the actions of Office Peace in arresting Appellant. In
support, Appellant points out that the “well-pleaded complaint rule makes the plaintiff
the master of the claim[,]” and that the allegations in the second complaint “are very
specific that they concern negligent acts and not anything related to the alleged civil
rights violations.” Appellant also points out that the “[f]ederal [c]ourt specifically found .
. . that there was no ‘civil rights’ violations.” Accordingly, Appellant urges that section
29-20-205(2) does not apply to his state court action and that Appellee’s immunity is
removed.

        On balance, Appellee argues that because Appellant’s negligence claim is
premised on the same factual allegations that underpinned Appellant’s civil rights claims
in the district court, section 29-20-205(2) indeed applies to Appellant’s state law
negligence claim. Specifically, Appellee urges that it was not necessary for Appellant to
have explicitly alleged civil rights violations in his state court complaint, noting that
nothing in the GTLA “requires this Court to ignore the fact that [Appellant] filed a
federal district court complaint alleging civil rights claims and negligence claims based
on the same facts.” Appellee also urges that “any removal of sovereign immunity is to be
strictly construed[,]” and that we “must apply the interpretation [of the statute] that
preserves sovereign immunity.” (emphasis in original). Further, Appellee points out that
the vast majority of the case law addressing the civil rights exception supports a different
interpretation of section 29-20-205(2) than the one now urged by Appellant. Having
reviewed the record and the relevant case law, we must agree that the greater weight of
authority favors Appellee’s interpretation of section 29-20-205(2).

        Indeed, our research reveals that this Court has addressed the civil rights exception
previously; while Appellant’s position is not completely lacking in support, Appellant
cites only one Tennessee case that squarely buttresses his construction of section 29-20-
205(2). Other Tennessee cases, however, decide the issue differently, and the federal
courts of Tennessee have consistently applied the civil rights exception in 29-20-205(2)
in the stricter manner urged by Appellee. Because much of the parties’ dispute on appeal
stems from the differing applications of section 29-20-205(2), an overview of the relevant
case law is helpful.

        We begin with Tennessee cases addressing the civil rights exception. This Court
was faced with a highly analogous scenario in Jackson v. Thomas, No. M2010-01242-
COA-R3-CV, 2011 WL 1049804 (Tenn. Ct. App. Mar. 30, 2011). There, the plaintiff
brought suit in state court against the Circuit Court Clerk of Jackson County as well as
Jackson County itself after the clerk issued an invalid warrant for the plaintiff and the
plaintiff was arrested. Id. at *1. The plaintiff’s claims included civil rights violations
under 42 U.S.C. § 1983, as well as various intentional torts and a negligence claim under
the GTLA. Id. With regard to the negligence claim, the trial court granted the defendants’

                                            -6-
motion to dismiss on the basis that the county retained immunity under the GTLA. Id. at
*2. In doing so, the trial court concluded the following:

       [T]his Court finds that Jackson County has immunity from suit under the
       [GTLA] on [p]laintiff’s statutory and common law tort claims. In this case,
       [p]laintiff claims that, as a result of the County’s negligent supervision of
       [the county clerk], she was subjected to false imprisonment, false arrest,
       abuse of process, invasion of the right to privacy, defamation of character
       (libel), fraud, and malicious prosecution. Additionally, [p]laintiff claims
       that, as a result of these acts, she suffered emotional distress. However,
       pursuant to Tenn. Code Ann. § 29-20-205(2), the County retains its
       sovereign immunity for injuries that arise out of the foregoing intentional
       torts.

Id. at *5. On appeal, we affirmed the trial court, noting that because the GTLA claim
“ar[ose] out of the assertion that her civil rights were violated[,]” the civil rights
exception in section 29-20-205(2) applied. Id. at *7. This Court has come to the same
conclusion in at least one other case. See Lankford v. City of Hendersonville, No.
M2016-02041-COA-R3-CV, 2018 WL 1559971, at *10 (Tenn. Ct. App. Mar. 29, 2018)
(“[W]e note that [the plaintiff’s] negligence claim arose from the same set of facts upon
which he claimed that his constitutional rights had been violated. For this reason, the civil
rights exception provided in Tennessee Code Annotated § 29-20-205(2) would apply, and
the City would retain immunity against the negligence claim as well.”).

        We reached a different result in Parker v. Henderson Cty., No. W2009-00975-
COA-R3-CV, 2010 WL 377044 (Tenn. Ct. App. Feb. 4, 2010). In Parker, the plaintiff
filed suit in both state and federal court after he was shot by a Lexington City police
officer during the execution of a search warrant. Id. at *2. The plaintiff’s federal
complaint included claims based upon 42 U.S.C. § 1983, as well as state law claims of
negligence, assault and battery, and false arrest. Id. Like the present case, the federal
court dismissed the plaintiff’s civil rights claim, but declined to exercise jurisdiction over
the state law claims. Id. With regard to the complaint filed contemporaneously in state
court, the plaintiff alleged in part that the City of Lexington and Henderson County were
negligent in supervising the officer who shot the plaintiff. Id. Following a bench trial, the
trial court dismissed the claims against Henderson County, but found the city liable for
negligence, agreeing that the sergeant in charge of executing the search warrant “was
negligent in failing to properly supervise” the officer who shot the plaintiff. Id. at *23.

       On appeal, the city argued that section 29-20-205(2) shielded it from liability
because the plaintiff’s “injury arose during a violation of his civil rights.” Id. at *4.
Indeed, the city asserted that it was “immune from liability . . . because [the plaintiff’s]
claims, in essence, derive from a violation of his federal civil rights.” Id. In a single
paragraph of analysis, this Court rejected the city’s argument, stating that “[the plaintiff] .
                                            -7-
. . has neither pleaded nor argued in the present proceeding that the City or its officers
violated his federal civil rights.” Id. at *5. Accordingly, because the plaintiff filed a
separate, contemporaneous negligence suit in state court, there was “no basis for this
Court to conclude that [the plaintiff’s] injury arose out of a violation of his federal civil
rights.” Id.

       Consequently, there appears to be some conflict in how this Court has applied
section 29-20-205(2) in the past. As Appellee points out, however, the federal courts of
Tennessee have consistently held that when a plaintiff asserts claims, including
negligence claims, against a governmental entity “in the context of a civil rights case,
[the] alleged injuries arise out of ‘civil rights’” and the entity is thereby entitled to
immunity from suit pursuant to the civil rights exception. Campbell v. Anderson County,
695 F. Supp. 2d 764, 778 (E.D. Tenn. 2010). In that vein, the precedent of the federal
courts is analogous to Jackson, and weighs against Parker and Appellant’s position.

        For example, in Campbell, the plaintiff filed a complaint in federal court naming
Anderson County, the Anderson County sheriff’s office, as well as several sheriff’s
deputies as defendants. 695 F. Supp. 2d at 770. She alleged that a reserve deputy working
for the sheriff’s office sexually assaulted her in the course of a transport and that as such,
the defendants deprived her of her civil rights through their policy and custom of
allowing reserve officers to transport female domestic violence victims without
supervision. Id. at 771. In conjunction with her constitutional claims, the plaintiff’s state
law claims included false imprisonment, intentional infliction of emotional distress,
assault and battery, and negligent supervision and training. Id. at 776. The federal court
dismissed all of the plaintiff’s claims with prejudice after the defendants moved for
summary judgment. Id. at 777–78. In addressing the state law claims against the county,
the court noted that the county could not be held liable for the intentional torts of its
employee, and that there was no proof in the record showing that the county was
negligent in hiring, training, or supervising the reserve officer who allegedly assaulted the
plaintiff. Id. Importantly, the Campbell court noted that even if the record had contained
evidence of the county’s direct negligence in hiring, training, or supervising the officer,
the civil rights exception in section 29-20-205(2) would nonetheless shield the county
from liability:

               Campbell’s tort claims of false imprisonment, assault and battery,
       intentional infliction of emotional distress, and negligence brought against
       the County under Tennessee law are predicated on the alleged violation of
       her civil rights by [the reserve officer]. The contention that [the reserve
       officer] committed false imprisonment, assault and battery, and intentional
       infliction of emotional distress clearly arise out of and directly flow from
       the allegations that he deprived Campbell of her civil rights by sexually
       assaulting her. Because Campbell asserts her claims against the County in
       the context of a civil rights case, her alleged injuries arise out of “civil
                                            -8-
       rights” and the County is entitled to immunity from suit on these claims
       pursuant to the “civil rights” exception in Tenn. Code Ann. § 29-20-205(2).

Id. at 778. Accordingly, although the Campbell court alluded to the possibility that a
direct claim against the county for negligent hiring, training, or supervision could be
viable under certain circumstances, the court proceeded to point out that the civil rights
exception would nonetheless apply and immunity under the GTLA would thus be
preserved.

        The Campbell holding was reiterated in Howard v. Knox County, Tennessee, No.:
3:15-CV-6-TAV-CCS; No.: 3:15-CV-98-TAV-CCS, 2016 WL 9455169 (E.D. Tenn.
Sept. 7, 2016), in which several plaintiffs brought suit against Knox County after
allegations arose that a school teacher was physically abusing special education students.
The claims alleged were, inter alia, violations to the minor plaintiffs’ Fourteenth
Amendment right to bodily integrity, and state law negligence claims against Knox
County grounded in the hiring, training, placement, retention, and supervision of the
allegedly abusive teacher. Id. at *3. Knox County moved to dismiss all of the negligence
claims against it, arguing that “the action is in essence one seeking to vindicate an injury
arising out of civil rights and thus it falls within the category of negligence claims for
which the []GTLA preserves absolute sovereign immunity[.]” Id. at *10. In response, the
plaintiffs proffered essentially the same argument as Appellant in the present case—that
“the negligence claim - based on Knox County’s hiring, and failing to train, an
underqualified teaching assistant - can be distinguished from plaintiffs’ claim for
violation of their Fourteenth Amendment rights to bodily integrity . . . [because] the
decision to hire an under-qualified applicant and failure to train the same differ factually
and temporally from the teacher’s subsequent unconstitutional act.” Id. (record citations
omitted).

       The district court agreed with Knox County and dismissed all of the negligence
claims against it with prejudice. Id. at *12, 22. In doing so, the district court discussed the
interplay of negligent hiring, training, and supervision claims with the civil rights
exception found in section 29-20-205(2):

               This Court has previously held that it is fair and reasonable to
       interpret the plain language of the TGTLA as meaning that civil rights
       claims - claims that arise under the federal civil rights law, 42 U.S.C. §
       1983, and the United States Constitution - are a type of intentional tort for
       which counties retain absolute sovereign immunity. See Hale [v. Randolph,
       No. 1:02-CV-334], 2004 WL 1854179, at *46, 51 (“The city has immunity
       from suit under TGTLA for the negligent acts or omission of its employees
       if the injury arises out of the torts specified in Tenn. Code Ann. § 29-20-
       205(2).”). . . . Applying the above standard, the Court finds that plaintiffs’
       common law negligent hiring and training claim cannot survive because the
                                             -9-
       claim is in essence one for vindication of an injury arising from civil rights.
       . . . While plaintiffs might be correct that hiring and training [the teacher]
       constitutes an “independent act[ ] of negligence” distinct from [the
       teacher’s] subsequent violation of plaintiffs’ civil rights, simultaneous
       inclusion of the municipal liability claim against Knox County and
       reference to the County’s hiring, placement, training, retention, and
       supervision of [the teacher] as examples of municipal policy inextricably
       tether the claim to the vindication of a “civil rights” injury.

Id. at *1112 (internal citations omitted). As such, the Howard court determined that
because the plaintiffs’ common law negligent hiring, training, and supervision claims
were “inextricably” linked to their civil rights claims, the civil rights exception in 29-20-
205(2) barred the negligence claims. Id. at *11. Federal courts in Tennessee have
followed similar reasoning to reach the same result in a number of cases. See Dillingham
v. Millsaps, 809 F. Supp. 2d 820, 852 (E.D. Tenn. 2011) (dismissing with prejudice the
plaintiff’s negligent training and supervision claim where the allegations stemmed from
“nothing more than [a] civil rights claim[,]” and the negligence claim was “still based
upon an underlying claim of ‘excessive force.’”); Johnson v. City of Memphis, 617 F.3d
864, 871 (6th Cir. 2010) (upholding the district court’s denial of the plaintiff’s motion to
amend where plaintiff sought to add a state law negligence claim, and noting that because
“plaintiff’s claim regarding the [defendant’s] negligence arises out of the same
circumstances giving rise to [plaintiff’s] civil rights claim under § 1983[,]” immunity
would be preserved and the proposed amendment was thus futile); Lundy v. Knox
County, Tennessee, No. 3:13-CV-588-TAV-HBG, 2014 WL 1491235, at *4 (E.D. Tenn.
Apr. 15, 2014) (“Here, defendants’ alleged torts were committed solely in the context of
plaintiff’s claim for violation of his civil rights and constitutional rights. Therefore, the
Court finds that these claims fall under the civil rights exception to the limited waiver of
immunity under the GTLA.”).

        Returning to the present case, we are persuaded that Appellant’s suit in the trial
court is predicated on allegations that Appellee violated his civil rights. As an initial
matter, we note that plaintiff’s characterization of the claims in his complaint is not
dispositive of this issue. In the context of applying the proper statute of limitations, we
have expressly held that courts must look to the gravamen of the claim to determine the
proper limitations period, rather than the characterization of the claim by the plaintiff. See
generally Benz-Elliott v. Barrett Enterprises, LP, 456 S.W.3d 140, 147 (Tenn. 2015)
(quoting Whaley v. Perkins, 197 S.W.3d 665, 670 (Tenn. 2006)) (“It is oft-recited law in
this State that to determine the governing statute of limitations, a court must ascertain the
‘gravamen of the complaint.’”). The same is no less true in the context of determining
whether a governmental entity retains immunity under the GTLA. See Justice v.
Anderson Cty., 955 S.W.2d 613, 615 (Tenn. Ct. App. 1997) (affirming dismissal of
plaintiff’s claim on the basis of immunity after determining that the gravamen of the
claim sounded in intentional misrepresentation, rather than in contract as characterized by
                                            - 10 -
the plaintiff). Thus, in order to determine whether immunity bars Appellant’s claim, we
must determine “the substantial point, the real purpose, or the object” of his action. Benz-
Elliott, 456 S.W.3d at 148 (citing Redwing v. Catholic Bishop for the Diocese of
Memphis, 363 S.W.3d 436, 457 (Tenn. 2012)).

        To be sure, the premise of Appellant’s state lawsuit is that Appellant was injured
by the manner in which Officer Peace handcuffed and arrested Appellant.3 Likewise, the
direct complaints against Appellee result from Appellant’s allegation that the excessive
handcuffing was the result of Appellee’s failure to properly train and supervise Officer
Peace. As we perceive it, these allegations sound squarely in civil rights. Indeed, the term
“civil rights” in section 29-20-205(2) has been construed “‘as including claims arising
under the federal civil rights laws and the U.S. Constitution.’” Jackson, 2011 WL
1049804, at *6 (quoting Bettis v. Pearson, No. 1:04-CV-112, 2007 WL 2426404, at *11
(E.D. Tenn. Aug. 21, 2007)); see also Campbell, 695 F. Supp. 2d at 778 (“This court
construes the term ‘civil rights’ in § 29-20-205(2) as meaning and including claims
arising under the federal civil rights laws, e.g., 42 U.S.C. § 1983 and the United States
Constitution.”). Further, it is well-settled that “excessively forceful or unduly tight
handcuffing is a constitutional violation under the Fourth Amendment” and that “freedom
from excessively forceful or unduly tight handcuffing is a clearly established right[.]”
Courtwright v. City of Battle Creek, 839 F.3d 513, 51819 (6th Cir. 2016) (citing
Baynes v. Cleland, 799 F.3d 600, 61314 (6th Cir. 2015); Marvin v. City of Taylor, 509
F.3d 234, 247 (6th Cir. 2007)); see also Jackson v. Lubelan, 675 F.App’x. 497, 500 (6th
Cir. 2016) (“[H]andcuffing someone so tightly that the handcuffs themselves cause injury
is indeed a clearly established violation of the Fourth Amendment[.]”). It is likewise
well-established that “a governmental entity can be held liable under § 1983 for its failure
to properly train and supervise its employees.” Hale, 2004 WL 1854179, at *11; see also
Parker v. Henderson Cty., Tennessee, 450 F. Supp. 2d 842, 851 (W.D. Tenn. 2006) (“A
plaintiff may bring an action for inadequate police supervision under § 1983.”).
Accordingly, the injuries Appellant alleges to have suffered stem from well-established
civil rights, regardless of how Appellant chose to characterize those claims in his state
action. See Dillingham, 809 F. Supp. 2d at 852 (dismissing with prejudice the plaintiffs’
negligent training and supervision claim where the allegations stemmed from “an
underlying claim of ‘excessive force.’”).



       3
           For instance, Appellant’s state court complaint avers the following:

               If trained properly, Officer Peace would have properly applied the handcuffs so
       that [Appellant] would not be injured by Officer Peace’s negligent conduct in the use and
       application of the handcuffs. . . . Officer Peace breached the standard of care in the
       application of the handcuffs because he placed them on too tight, failed to see if they
       were too tight, failed to double-lock them so as to cause them to tighten, and failed to
       loosen them after complaints from [Appellant].
                                                   - 11 -
        Finally, we are likewise unpersuaded by Appellant’s argument that because the
district court dismissed Appellant’s federal claims at the summary judgment stage, there
were no civil rights violations, and section 29-20-205(2) is thereby inapplicable.
Appellant asserts in his brief that “the [f]ederal [c]ourt specifically found, based on the
[d]efendants [m]otions, that there were no ‘civil-rights’ violations.” Respectfully, we
disagree. Nothing in the language of section 29-20-205(2) indicates that there must be an
express finding that a civil rights violation occurred in order for the exception to apply.
Indeed, immunity offered by section 29-20-205 is broad, preserving immunity for
negligence claims so long as the “injury arises out of . . . civil rights.” Tenn. Code Ann. §
29-20-205(2). Here, there is no dispute that Appellant originally claimed that his injuries
arose from violations of his civil rights; moreover, the district court explicitly
acknowledged that “excessively forceful or unduly tight handcuffing is a constitutional
violation[.]” As such, the district court never concluded that the injuries alleged by
Appellant did not sound in civil rights; rather, the district court simply concluded that
Appellant failed to put forth sufficient evidence at the summary judgment stage to
proceed with his action.4 Moreover, none of the cases discussed herein indicate that
section 29-20-205(2) requires the claimant to be successful in his or her civil rights claim
in order for the civil rights exception to apply to corresponding state law claims. As such,
Appellant’s argument in this regard is simply without basis.

       Based on the foregoing, we conclude that the trial court was correct in finding that
section 29-20-205(2) was applicable to Appellant’s suit and preserved governmental

        4
           Specifically, with regard to the excessive force claim involving the handcuffing, the district
court concluded that an essential element of Appellant’s claim was lacking. This type of claim requires
the “ plaintiff [to] offer sufficient evidence to identify a genuine issue of material fact that (1) he
complained the handcuffs were too tight; (2) the officer ignored those complaints; and (3) the plaintiff
experienced ‘some physical injury’ resulting from the handcuffing.” Getz v. Swoap, 833 F.3d 646, 654
(6th Cir. 2016) (citing Morrison v. Bd. of Trustees of Green Twp., 583 F.3d 394, 401 (6th Cir. 2009)). In
the present case, the district court determined that the excessive force claim could not survive because
Appellant failed to show that material facts were in dispute as to the second prong:

                  [I]t is undisputed that once [Appellant] voiced his complaint, Officer Peace did
        not ignore it. Rather, he asked [Appellant] additional questions in order to determine
        whether the cuffs were cutting off his circulation. But instead of answering Peace’s
        inquiry—and potentially obtaining quicker relief—Cochran simply told him to “head
        on”. . . . [Appellant] cannot shut down Officer Peace’s inquiry as to the tightness of the
        handcuffs and then sue Officer Peace for ignoring his complaint regarding the tightness
        of the handcuffs. . . . Even viewing the facts in the light most favorable to [Appellant],
        the Court finds that Cochran has not offered sufficient evidence to raise a genuine issue
        of material fact as to whether Officer Peace ignored his complaints. Because this element
        is necessary to state a claim for excessive force and the corresponding claim for assault
        and battery, Peace’s motion for summary judgment will be granted as to Counts 2 and 6

       Accordingly, the district court’s order reflects that the Appellant’s proof as to the excessive force
claim was lacking, not that the claim itself was not an alleged civil rights violation.
                                                  - 12 -
immunity as to Appellee. Although Appellant chose to file his second complaint under
“the guise of negligence, this strategy fails.” Jackson, 2011 WL 1049804, at *7 (citing
Campbell, 695 F. Supp. 2d at 778). Importantly, our holding today is in keeping with the
well-established principle that “statutes permitting suits against the State must be strictly
construed.” Moreno v. City of Clarksville, 479 S.W.3d 795, 80910 (Tenn. 2015); see
also Limbaugh, 59 S.W.3d at 83 (“[A]s the legislature created [the GTLA] in derogation
of the common law . . . the Act must be strictly construed.”) (citing Lockhart ex rel.
Lockhart v. Jackson-Madison Cty. Gen. Hosp., 793 S.W.2d 943 (Tenn. Ct. App. 1990));
Hughes v. Metro. Gov’t of Nashville and Davidson Cty., 340 S.W.3d 352, 361 (Tenn.
2011) (quoting Doyle v. Frost, 49 S.W.3d 853, 858 (Tenn. 2001)) (“The GTLA’s waiver
of immunity is ‘narrowly confined in its scope.’”). Keeping in mind that a strict
construction approach to the GTLA “has been expressly incorporated into the Act[,]” we
think it prudent, under these circumstances, to follow the greater weight of authority and
embrace the application of section 29-20-205(2) that preserves immunity. Hughes, 340
S.W.3d at 361 (citing Ezell v. Cockrell, 902 S.W.2d 394, 399 (Tenn. 1995)). The present
case arose based upon the allegations that Officer Peace was unlawfully aggressive in
arresting Appellant, and that Appellee should be held responsible. As such, the
“underlying act” of purported negligence at issue here, aggressive handcuffing, is clearly
“predicated on intentional tortious conduct involving the violation of [Appellant’s] civil
rights by [an employee]” of Appellee. Id. Accordingly, based on the facts and
circumstances in this particular case, this Court “sees no reason why the [Appellee]
should not have immunity from suit under the ‘civil rights’ exception in Tenn. Code Ann.
§ 29-20-205(2).” Id.

                                        Conclusion

       The order of the Circuit Court of Washington County granting the Town of
Jonesborough’s motion to dismiss is hereby affirmed, and this cause is hereby remanded
for proceedings consistent with this Opinion. Costs of this appeal are taxed to Appellant,
Dwayne Cochran, for which execution may issue if necessary.



                                                    _________________________________
                                                    J. STEVEN STAFFORD, JUDGE




                                           - 13 -